Citation Nr: 1039083	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from February 1957 to February 
1977.  He was born in 1935.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the current appeal, the Veteran has raised 
other issues including entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) and asthma.  These 
these have not been perfected as part of the current appeal, and 
are REFERRED to the RO for appropriate action.

The case was remanded by the Board in April 2009 for 
clarification as to whether the Veteran wanted a hearing; he 
subsequently indicated that he did not.  The appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

After the case was returned to the Board, in July 2010 the Board 
sent it to a medical expert with the Veterans Health 
Administration (VHA) for a written opinion, which is now of 
record dated in September 2010.


FINDING OF FACT

Competent and credible evidence is in approximate balance as to 
whether the Veteran's current low back disability may be 
reasonably associated with an in-service back injury.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his low back 
disability is of service origin.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, there 
is no need for further discussion of notice or development 
because there can be no prejudice to the Veteran in reaching the 
merits of his claim.

II.  Legal Criteria, Pertinent Factual Background, and 
Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

Service connection for arthritis or a chronic neurological 
disorder may also be established based upon a legal presumption 
by showing that the disability was manifested to a compensable 
degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition to "direct" service connection, generally based upon 
the initial manifestation of a claimed disability in service or 
after service and causally related to an in-service event, 
"secondary" service connection may be granted for disability 
which arises after service and is not directly or causally 
related thereto, but is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2009). see Allen v. Brown, 7 Vet. App. 439 (1995).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, as noted, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service records show repeated complaints of low back pain and 
other back findings, and confirm that he was in at least one 
accident in 1968.  He refers to other incidents in which time he 
thinks he hurt his back as well; these are not collaterally 
confirmed, but he is competent to provide information about them.  
He has also had back complaints since service, some of which 
seemingly began relatively proximate to his separation date.  

It appears that all available records are now in the file.  An 
opinion is of record from one VA examiner that the current back 
problems are unrelated to a purported single back injury in 
service, but it is unclear whether that physician reviewed all of 
the file including those from multiple incidents or complaints 
(and some X-ray findings) in and since service.  

The Board forwarded the case to a VHA medical expert who was 
asked to review the aggregate file, and to respond, in writing, 
to the following:  (1) What is the correct diagnosis of the 
Veteran's current low back disability(ies)?  (2)  Is it as least 
as likely as not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's in-service low back symptoms, 
using the documentation of record and his credible assertions in 
that regard, were the early reflections or the cause of, 
contributed to or in any way impacted by, or were precursors of 
his post-service back disabilities, or is such a relationship to 
service unlikely (i.e., less than a 50-50 probability)?  Note: 
The term "at least as likely as not" does not mean merely 
within the realm of medical possibility, but rather that the 
weight of medical evidence both for and against a conclusion is 
so evenly divided that it is as medically sound to find in favor 
of causation as it is to find against it.  One X-ray report in 
service refers to a transitional vertebra; no other similar or 
subsequent references are of record.  So, if there are any signs 
of developmental back problems in service, the examiner should 
identify these findings and indicate whether there was 
aggravation thereof, whether there were any superimposed back 
problems thereon; and whether these continued since service. 

The September 2010 opinion of the medical expert, a neurosurgeon, 
is now of record.  The reviewer that he had reviewed the 
aggregate file, and summarized the pertinent clinical findings in 
great detail.  He noted that the Veteran had been purportedly 
initially injured while onboard the USCG POINT ESTERO in July 
1968, at a time when they were towing a disabled vessel and the 
towing hawser got caught and twisted, causing him injury.  He 
referred to service and post-service clinical documentation and 
opined, in pertinent part, as follows:

The patient's injury was well documented, therefore 
there is no doubt . . . that the patient "injured 
his back" while in active duty service.  His 
complaints of back pain have been intermittent in 
nature, but definite and consistent, and there is a 
definitive and well documented nexus between the 
original incident and the Veteran's claim as he has 
been evaluated and treated by multiple providers 
multiple times between 1968 and the present.  
Therefore, it is my contention that this Veteran has 
without any doubt a service connected disability for 
low back pain.

The expert addressed the Veteran's physical condition at the time 
of a VA examination, and discounted the circumstances as 
affecting his above conclusion.

As to the further questions, the physician opined, in pertinent 
part, that:

In the request for this review, it is mentioned that 
the patient reportedly has a transitional vertebra 
thus the question is asked about this being a pre-
existing or predisposing condition.  First, I did not 
find anywhere a mention of this possibility and . . . 
he did have lumbar spine X-rays in 1974 which were 
reported to be "WNL" or normal.  Second, even if 
such a finding was described, I can only factually 
determine that there is a transitional vertebra after 
obtaining X-rays of the entire spine, not just the 
lumbar spine.  Third, although it is sometimes stated 
in the spine literature that the presence of a 


transitional vertebra can be associated with a higher 
incidence of back pain, such statements have never 
been backed up by Class 1 evidence and will most 
likely never be, since back pain and degenerative disc 
disease are such ubiquitous findings in humans that a 
strict cause and effect relationship would be 
extremely difficult to prove.

Some people may argue that this Veteran's degenerative 
disc disease (as finally diagnosed based on an MRI 
done 21 years after his injury) is not the proper 
diagnosis for his "service connected disability".  
This may be true since in 1968, at age 33, the 
probability of him having definitive and demonstrable 
degenerative changes was clinically low.  However, 
based on the current studies of diagnosis and 
management of low back problems, and very definitely 
supported by the large number of active duty military 
personnel we see at this institution, if this patient 
had undergone a lumbar MRI study at the time, I have 
no doubt the study would have shown some degenerative 
disc changes.

In summary, [the Veteran] claims he injured his lower 
back while in the service and this is well documented.  
He claims that he has continued to suffer from low 
back problems since the time of the initial injury and 
this too is well documented.  Therefore it seems 
ludicrous to even consider that the patient's current 
condition and disability as not directly caused by the 
events of 7/27/68 and that there is "no nexus" 
between the "reported injury" and his current 
complaints.

In addressing the issue at hand, the Board has reviewed the 
entire evidence, and finds that the competent evidence including 
medical expert opinion is in approximate balance as to whether 
the Veteran's current low back disability may be reasonably 
associated with an in-service back injury, and service connection 
is, accordingly, in order.  


ORDER

Service connection for a low back disability is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


